[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                     No. 09-15242                      AUGUST 5, 2010
                               ________________________                  JOHN LEY
                                                                          CLERK
                         D. C. Docket No. 09-00113-CV-KD-N

SHAWNEE TERMINAL RAILROAD CO., INC.,


                                                                         Plaintiff-Appellant,

                                            versus

J.E. ESTES WOOD CO., INC.,
A.A. NETTLES, SR. PROPERTIES, LTD.,


                                                                     Defendants-Appellees.


                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                      (August 5, 2010)

Before TJOFLAT, CARNES and REAVLEY,* Circuit Judges.


       *
        Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth Circuit, sitting
by designation.
PER CURIAM:

       Before us in this appeal is the district court’s judgment dismissing this

lawsuit for lack of subject matter jurisdiction. After the district court entered its

judgment, the Supreme Court issued its decision in Hertz v. Friend, 130 S.Ct. 1181

(2010). Both parties agree that we should vacate the judgment and remand the

case to the district court for further consideration in light of the Hertz decision,

although they disagree about what the district court should do in light of that

decision. We leave it to the district court to decide as an initial matter what it

should do on remand in light of the Hertz decision, but agree with the parties that

reconsideration by the district court is in order.

       The district court’s judgment is VACATED and the case is REMANDED to

that court for further consideration in light of the Supreme Court’s intervening

decision in Hertz v. Friend, 130 S.Ct. 1181 (2010).1




       1
        This case was originally scheduled for oral argument, but the panel has unanimously
decided that it is unnecessary. See 11th Cir. R. 34-3(f).

                                               2